NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


MARGARET GRASSO, individually and as            )
a purported Cotrustee of the Olga Grasso        )
Revocable Living Trust; and MICHELLE            )
GRASSO, individually and as a purported         )
Cotrustee of the Olga Grasso Revocable          )
Living Trust,                                   )
                                                )
              Appellants,                       )
                                                )
v.                                              )      Case No. 2D13-5186
                                                )
OLGA GRASSO,                                    )
                                                )
              Appellee.                         )
                                                )

Opinion filed July 23, 2014.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Roxanne Fixsen, Marie Tomassi, Bruce
Marger, and Heidi L. Hobbs of Trenam,
Kemker, Scharf, Barkin, Frye, O'Neill &
Mullis, P.A., St. Petersburg, for Appellants.

Joseph W. Fleece, III and Jeffrey A. Eisel of
Baskin Fleece, Clearwater, for Appellee.


BLACK, Judge.

              Margaret and Michelle Grasso, individually and as purported cotrustees of

the Olga Grasso Revocable Living Trust (Trust), challenge various orders entered by
the trial court regarding the Trust. We reverse the cost/fee order entered on October

18, 2013, to the extent that it taxed costs against Margaret and Michelle individually in

the amount of $7907.10 and remand with instructions to vacate that portion of the order.

We affirm the trial court in all other respects without comment.

              Olga Grasso asserted no claims against Margaret or Michelle in their

individual capacities but only as purported cotrustees. As such, Margaret and Michelle

were not parties to the action in their individual capacities and the trial court erred in

taxing costs against them individually. See Beseau v. Bhalani, 904 So. 2d 641, 642

(Fla. 5th DCA 2005) ("Although Appellant, 'individually' was named in the complaint's

caption, the body of the complaint makes clear that her claims were made solely as

personal representative of the estate. Thus, Appellant was never a party to the action in

her individual capacity.").

              Affirmed in part; reversed in part; remanded.



ALTENBERND and MORRIS, JJ., Concur.




                                             -2-